DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 07/01/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-13 are objected to because of the following informalities:  
Claim(s) 1 recite a term “the respective setup”. The Examiner suggests amending the term to recite “the setup” to restore antecedent clarity. Claim(s) 1 recite a phrase “or a calibration kit encompassing three calibration standards”. The Examiner suggests amending the phrase to recite “or by a calibration kit encompassing the three calibration standards” to restore antecedent clarity. Claim(s) 1 recite a phrase “the squared unknown quantity”. The Examiner suggests amending the phrase to recite “the unknown quantity squared” to restore antecedent clarity. Claim(s) 1 
Claim(s) 2 recite a phrase “the respective steps”. The Examiner suggests amending corresponding antecedent phrase in claim 1 to recite “wherein the method comprises steps:” to restore antecedent clarity.
Claim(s) 3-13 not specifically addressed share the same informalities as linked claim(s).

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamian et al. (US 7068049; hereinafter Adamian).
Regarding claim 1, Adamian teaches in figure(s) 1-19 a method of calibrating a setup while taking delay and loss between an analyzer into account (col. 5 lines 40-45 :- measures a low-loss delay line calibration standard 401 between each direct pair and indirect pair of measurement ports 103), wherein the method comprises: 
performing at least one calibration of the setup by three calibration standards or a calibration kit encompassing three calibration standards, thereby obtaining calibration data (abs. - A method of measuring a DUT characteristics of thru, reflect, and line TRL calibration standards at the measurement ports); 
setting a quantity representing forward tracking (Sx21, Sx12) to be equal (clm. 1 - S.sub.21.sub.--.sub.thru.sub.--.sub.nm is equal to S.sub.12.sub.--.sub.thru.sub.--.sub.mn) with a quantity representing reverse tracking (Sy21, Sy12; col. 27 lines 3-19 :- forward reflection tracking error coefficient 1903 based upon a boundary condition at DC …  reverse reflection tracking error coefficient 1920 is calculated 1320 also based upon a boundary condition at DC; figure 10); 

    PNG
    media_image1.png
    621
    376
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    541
    425
    media_image2.png
    Greyscale

solving a system of equations (col. 15 - equations 25,26) having at least an unknown quantity representing the forward tracking (Sx21, Sx12) or the reverse tracking (Sy21, Sy12), thereby obtaining at least one equation having the unknown quantity squared; 
creating based on the calibration data obtained two phase over frequency relationships for the respective quantity, wherein the two phase over frequency relationships are assigned to the results of the square root of the squared unknown quantity (col. 16 - equations 30,31) when solving the at least one equation (col. 16 lines 40-50 :-  square root has two solutions. the solution for reflection tracking with an argument closest to zero at a DC frequency is the proper solution and a value for the reflection tracking parameter may be determined.); 
determining two lines having a linear change in phase over frequency for the phase over frequency relationships created (col. 16 lines 54-67 :- theta., for each solution is calculated as a function of frequency. A first solution for the argument is represented as .theta.(f).sub.sx22.sub.--.sub.solution1 and a second solution is represented as .theta.(f).sub.sx22.sub.--.sub.solution2. For each solution, as the calculated function of frequency crosses through +180 or -180 degree points, 360 degrees is added to form a continuous function of phase as a function of frequency); 
(col. 16 lines 54-57 :- extrapolated to a frequency value at DC); and 
determining the respective quantity by selecting one line of the lines extrapolated that is closer to a phase of zero, 2π or a multiple thereof at the frequency of 0Hz (col. 16 lines 40-53 :- both solutions for reflection tracking are solved at DC; col. 16 lines 60-65 :- For each solution, as the calculated function of frequency crosses through +180 or -180 degree points, 360 degrees is added to form a continuous function of phase as a function of frequency; figures 16-19).
Adamian teaches everything except explicitly reciting a calibration plane in the respective setup.
However, Adamian teaches in figure(s) 6-7 a calibration plane in the respective setup (col. 21 lines 50-55 :- calibration reference plane 701 interpreted for the respective setup; figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of Adamian by having calibration plane in the respective setup (col. 21 lines 50-55 :- calibration reference plane 701 interpreted for the respective setup; figures 6-7) as taught by Adamian in order to provide measurement accuracy for each standard (as evidenced by "proper reference plane for measurement of the DUT, however, is a reference plane that is disposed at each measurement port that connects to the DUT, termed "the DUT reference plane". In order to establish the DUT reference plane for all measurements, S-parameters for each direct and indirect pair are phase shifted. The amount of phase shift required for the S-parameters is calculated from a determination of the electrical length of the non-zero thru calibration standard. The mispositioning of the reference plane may be corrected by determining the electrical length of the combination of the thru 601 and the offset high reflect calibration standard 301 and adjusting respective measured and corrected S-parameters accordingly" (col. 21 lines 50-67 of Adamian).

Regarding claim 2, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein the respective steps, except for the step of performing the at least one calibration, are performed in a fully automatic manner (col. 5 lines 9-12 :-  programmed by an operator and measurements are taken at specific frequencies across the range).

Regarding claim 3, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein a respective function value of the lines is determined at the frequency of 0Hz, and wherein the respective function value determined is compared with zero, 2π or a multiple thereof in order to determine the quantity (col. 16 lines 60-65 :- calculated function of frequency crosses through +180 or -180 degree points, 360 degrees is added to form a continuous function of phase as a function of frequency).

Regarding claim 4, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein waves in forward direction and waves in reverse direction are determined at the calibration plane (col. 21 lines 50-55 :- calibration reference plane 701; figure 6) based on the respective waves measured at the analyzer and the respective quantity determined (step 2904; figure 19).

Regarding claim 5, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein the system of equations comprises at least three equations (col. 15-25 - equations 25-53).

Regarding claim 8, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein the calibration is done without performing a loss calibration by a power meter (power meter not used by Adamian).

Regarding claim 9, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein an absolute phase calibration of the analyzer is performed in order to extend the absolute phase calibration to the calibration plane (col. 24 lines 25-35 :- phase rotation attributable to the reference plane shift … corrected and unrotated S-parameters may be adjusted as a function of frequency of the reference plane for each S-parameter).

Regarding claim 10, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein at least one of a port match calibration and a source match calibration is done (col. 13 lines 1-20 :- larger valued solution, defined by A, is a mathematical combination of source match 1902 and reflection tracking 1903…  the matched loads 501 are perfectly matched to the measurement port and have a zero reflection coefficient) , and wherein a group delay measurement is performed (col. 22 lines 15-45 :- aggregate electrical delay of the non-zero thru and the offset of the high reflect calibration standard).

Regarding claim 12, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein the three calibration standards used for the calibration correspond to an open standard, a short standard and a match standard or wherein the three calibration standards used for the calibration correspond to an offset short standard, a short standard and a match standard (col. 4 lines 42-46 :-  TRL calibration process may be either a short or an open circuit with or without an offset … col 10 lines 1-15 :- forward/reverse source/load match ).

Regarding claim 13, Adamian teaches in figure(s) 1-19 the method according to Claim 1, wherein the analyzer is a vector network analyzer (col. 1 line 65 - a vector network analyzer ("VNA")).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamian in view of Volokhine et al. (NPL - Automation of absolute phase/power calibrations applied to real time large signal systems Published in: 75th ARFTG Microwave Measurement Conference; Page(s): 1-4).
Regarding claim 6, Adamian teaches in figure(s) 1-19 the method according to Claim 1, 

However, Volokhine teaches in figure(s) 1-5 wherein a 7-term error model (pg. 1 :- two-port calibration "unknown thru" [5]- [7] is performed based on well-established on-wafer standards. This yields 7 error terms: eoo, e11, e22, e33, e01e10,
e23e32, and e10e32 in the relationship between measured waves (a1m, b1m, a2m, b2m) and probe reference plane waves (a1, b1, a2, b2); eqn. 4, figs. 4) for calibration of at least two ports is provided that uses the respective quantity determined instead of quantities obtained from a 3-term error model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamian by having wherein a 7-term error model for calibration of at least two ports is provided that uses the respective quantity determined instead of quantities obtained from a 3-term error model as taught by Volokhine in order to provide "overcome such laborious and errorprone manual procedures with automated absolute calibrations … improves the accuracy and reproducibility of all nonlinear measurements" (abstract).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adamian in view of Bednorz et al. (NPL - Group delay and phase measurements at converters and multistage converters without LO access: Published in: 2009 IEEE International Conference on Microwaves, Communications, Antennas and Electronics Systems; Page(s): 1-5).
Regarding claim 11, Adamian teaches in figure(s) 1-19 the method according to Claim 10, 
Adamian does not teach explicitly wherein the group delay measurement is done by a one tone measurement or a two tone measurement.
However, Bednorz teaches in figure(s) 1-12 wherein the group delay measurement is done by a one tone measurement or a two tone measurement (Group delay measurement using the two-tone technique; figs. 2,4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamian by having wherein the group delay measurement is done by a one tone measurement or a two tone measurement as taught by Bednorz in order to provide "measurement accuracy of this technique is independent of the frequency and phase stability of the internal local oscillator of the DUT. The key of this new method is, that the DUT is stimulated with an nearly arbitrary two-tone signal. The phase difference between these two carriers is measured at the input and the output of the DUT to derive the group delay and the relative phase of the conversion loss of the DUT" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Peach et al. (US 6300775) discloses "Scattering Parameter Calibration System And Method ".

Allowable Subject Matter

Claim(s) 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior arts of record do not fairly teach or suggest “ wherein a 9-term error model for calibration of at least two ports is provided that uses the respective quantity determined instead of quantities obtained from a 3-term error model” including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868